Case 5:21-cv-00817-SMH-MLH Document 12 Filed 04/07/21 Page 1 of 2 PageID #: 274




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 DOLZIE KIDD ET AL                                  CIVIL ACTION NO. 21-cv-817

 VERSUS                                             CHIEF JUDGE S. MAURICE HICKS,
                                                    JR.
 ISAIAS RODRIGUEZ ET AL                             MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        Dolzie Kidd and Roby Brown filed this civil action for damages arising out of a

 motor vehicle accident. Defendants removed the case based on an assertion of diversity

 jurisdiction, which puts the burden on them to set forth specific facts that show complete

 diversity of citizenship of the parties and an amount in controversy over $75,000. The

 allegations in the notice of removal are sufficient with one exception.

        The notice of removal alleges that defendant Isaias Rodriguez is “a resident of Fort

 Bend County, Texas.” It is domicile rather than mere residency that decides citizenship

 for diversity purposes, and “an allegation of residency alone ‘does not satisfy the

 requirement of an allegation of citizenship.’” Midcap Media Finance, LLC v. Pathway

 Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019), quoting Strain v. Harrelson Rubber Co., 742

 F.2d 888, 889 (5th Cir. 1984). A person may reside in multiple states simultaneously, but

 “[a]n individual who resides in more than one State is regarded, for purposes of federal

 subject-matter (diversity) jurisdiction, as a citizen of but one State.” Wachovia Bank v.

 Schmidt, 126 S. Ct. 941, 951 (2006). That is the state in which the person is domiciled.
Case 5:21-cv-00817-SMH-MLH Document 12 Filed 04/07/21 Page 2 of 2 PageID #: 275




 Id.; Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d 444, 451 (5th Cir.

 2003).

          To ensure that subject matter jurisdiction exists in this case, Defendants must file,

 no later than April 17, 2021, an amended notice of removal that specifically alleges

 defendant Rodriguez’s state of domicile.

          THUS DONE AND SIGNED in Shreveport, Louisiana, this 7th day of April, 2021.




                                           Page 2 of 2
